DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10080088).
Regarding claims 1, 8 and 18, Yang discloses a method, including steps of: performing at least one audio activity using a loudspeaker set of a system implemented in an environment (Col.7 lines 15-35 and Col.16 lines 25-29: Yang discusses how a system determine impulse response based on information about the environment such as a room in which the loudspeaker located), where the system includes at least two microphones and at least two loudspeakers, and the loudspeaker set includes at least one of the loudspeakers (Col.5 lines 8-20 and fig.2, 112, 114: Yang discusses a number of microphones and loudspeakers arrays); determining an estimated location of a user in the environment in response to sound uttered by the user, wherein the sound uttered by the user is detected by at least one of the microphones of the system (Col.5 lines 3-13 and Col.7 lines 25-31: Yang discusses how a microphone located at a physical location in the sound zone estimates the physical location; and how the system determine a location of a user based on an actual microphone in proximity to the location); and controlling 
Yang discloses the invention set forth above but does not specifically points out “the modified loudspeaker set includes at least one loudspeaker of the system, but where the modified loudspeaker set is different than the loudspeaker set” Yang however discloses how a system determine the sound zones to direct audio output based on detecting location(s) of the listener; and how the system identify the location of the listener to generate the second audio output in proximity to the listener (e.g., Zone A) based on the received command, without generating the second audio output in other sound zones (Yang: Col.18 lines 2-37). 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to interpret the generating audio output in zone A based on the received command without generating the second audio output in other sound zones, as the modified loudspeaker set in a specific area or zones, that is different than the loudspeaker set in other zone areas, as disclosed by Yang.
Regarding claims 9 and 17, Yang discloses a method, including steps of: performing at least one audio activity using a transducer set of a system implemented in an environment (Col.7 lines 15-35 and Col.16 lines 25-29: Yang discusses how a system determine impulse response 
Yang discloses the invention set forth above but does not specifically mentioning “the zones are indicated by a zone map” Young however discloses how the system divide the shared acoustic environment into multiple sound zones in advance and may select one or more zones based on location(s) of listener(s) in the shared acoustic environment; and also discloses how various microphone sets in different zone groups (Zone A and B) (Young: Col.16 lines 51-67, Col.17 lines 1-9, fig.8 and fig.2, 114a, 114b). Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to interpret the selected zones in the designated area based on locations of listener environment, as the zones indicated by a zone map as disclosed by Yang.
Regarding claim 24, Yang discloses a system for determining user location during performance of at least one audio activity in an environment using a transducer set (Col.7 lines 15-35 and Col.16 lines 25-29: Yang discusses how a system determine impulse response based on information about the environment such as a room in which the loudspeaker located), the environment includes at least two microphones and at least two loudspeakers, and the transducer 
Yang discloses the invention set forth above but does not specifically mentioning “the environment has zones which are indicated by a zone map” Young however discloses how the system divide the shared acoustic environment into multiple sound zones in advance and may select one or more zones based on location(s) of listener(s) in the shared acoustic environment; and also discloses how various microphone sets in different zone groups (Zone A and B) (Young: Col.16 lines 51-67, Col.17 lines 1-9, fig.8 and fig.2, 114a, 114b). Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to interpret the selected zones in the designated area based on locations of listener environment, as the environmental zones indicated by a zone map as disclosed by Yang.
Considering claims 2, 10, 19 and 25, Yang discloses the method of claims 1, 9, 18 and 24, wherein the sound uttered by the user is a voice command (Col.17 lines 34-46: Yang discusses a speech command, i.e. a voice command). 
Considering claims 3, 11, 20 and 26, Yang discloses the method of claims 1, 9, 18 and 24, wherein the audio activity is conducting a phone call or playing audio content while detecting  to control the streaming music (e.g., increase/decrease volume, change song, etc., i.e. playing audio content while detecting sound or speech command). 
Considering claims 4, 12, and 21, Yang discloses the method of claims 1, 9, and 18, wherein transducer set includes microphones and loudspeakers, and at least some of the microphones and at least some of the loudspeakers are implemented in or coupled to smart audio devices (Col.21 lines 46-58, Col.21 lines 46-58 and fig.10, 1012, 1014).  
Considering claims 5, 14, 22, and 29 Young discloses the method of claims 1, 13, 18 and 28, wherein the step of controlling the audio activity is performed in response to determining the estimated location of the user and in response to at least one learned experience (Col.17 lines 47-65: Young discusses how a system learn how the listener prefers to generate first audio output and second audio output based on user preferences and historical data (i.e. learned experience) and determine the zones based on the location of the listener). 
Considering claims 6 and 15, Young discloses the method of claims 5 and 14, wherein the system includes at least one learning module, and also including a step of: before the controlling step, generating and storing data indicative of the learned experience using the at least one learning module (Col.17 lines 47-63: the system determine ASZs and/or QSZs based on user preferences and historical data, i.e. a learned experience using the at least one learning module). 
Considering claims 7, 16, 23 and 30, Yang discloses the method of claims 6, 14, 22 and 29, wherein the step of generating data indicative of the learned experience includes recognizing at least one voice command uttered by the user (Col.17 lines 34-65 and Col.18 lines 27-32: the device detect a speech command corresponding to the first listener).  

Considering claim 27, Yang discloses the system of claim 24, wherein at least some of the microphones and at least some of the loudspeakers are implemented in or coupled to smart audio devices (Col.21 lines 46-58: Yang discusses smart phone, tablet or the like).  

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                              01/25/2022